Citation Nr: 0210145	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  99-01 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of navicular fracture, right foot.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which in pertinent part, granted service 
connection for a navicular fracture of the right foot and 
assigned a noncompensable evaluation effective November 25, 
1997.  The veteran subsequently perfected this appeal.

In May 2000, the Board remanded this claim for additional 
development.  In August 2000, the RO increased the evaluation 
to 10 percent, also effective November 25, 1997.  The case 
has since returned to the Board.


FINDINGS OF FACT

1. The RO has attempted to obtain all evidence necessary for 
an equitable disposition of the veteran's appeal.

2. The residuals of navicular fracture, right foot, are 
primarily manifested by complaints of chronic pain over 
the medial aspect of the right foot; there is some 
limitation of motion of the ankle, and limitation of 
functional ability during flareups or with extended 
periods of weightbearing, but there is no evidence of 
marked limitation of motion of the ankle and the 
disability picture does not approximate a moderately 
severe foot injury.

3. The veteran has not submitted evidence tending to show 
that his service-connected residuals of navicular 
fracture, right foot, are unusual, require frequent 
periods of hospitalization, or cause marked interference 
with employment other than that contemplated by the 
schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of navicular fracture, right foot, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5271 and 5284 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The veteran was notified in the January 1998 rating decision, 
the August 1998 statement of the case (SOC), the August 2000 
supplemental statement of the case (SSOC), and the April 2002 
SSOC, of the evidence necessary to warrant an increased 
evaluation for his right foot disability.  In May 2000, the 
RO requested that the veteran complete an authorization for 
release of records from Dr. Lynch, a private podiatrist.  The 
veteran did not respond with the requested information.  In 
February 2002, the veteran was notified of the enactment of 
the VCAA.  He was further informed of what the evidence must 
show to establish entitlement to the benefits sought, what 
evidence was of record, and what information or evidence was 
still needed.  See Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
veteran has not responded to this letter, has not identified 
any additional records, and has not provided authorization 
for release of private treatment records previously 
identified.
 
In keeping with the duty to assist, the veteran was provided 
a VA examination in June 2000.  In the August 2002 informal 
hearing presentation, the veteran's representative argues 
that the June 2000 examination was inadequate in that the VA 
examiner declined to address the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and failed to consider 
38 C.F.R. §§ 4.40 and 4.59.  On review of the examination 
report, a thorough physical examination was conducted and 
findings were noted, including range of motion testing.  X-
rays were also taken.  The examiner did discuss DeLuca and 
the impact of pain on functional ability.  As such, the Board 
concludes that the June 2000 examination is adequate for 
rating purposes and an additional examination is not 
necessary. 

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).




Background

Service medical records establish that in November 1968, the 
veteran injured his right foot while running.  His foot was 
placed in a walking cast that was removed in January 1969.  
Examination revealed a prominent but non-tender tuberosity 
right tarsal navicular.  X-rays revealed a questionable 
healed fracture of the tuberosity of the navicular and it was 
noted that this might represent an accessory navicular.  In 
November 1969, the veteran reinjured his right foot, which 
was again placed in a cast.  The cast was removed in December 
1969 and the veteran was cleared for separation. 

In June 2000, the veteran underwent a VA examination.  The 
veteran's claims folder and a copy of the May 2000 Board 
remand were reviewed.  The veteran reported private treatment 
for foot and ankle pain and that he was told he had a 
permanent ligament strain.  He had tried various inserts 
without relief.  The veteran has had recurrent foot pain over 
the years and reported that the pain is present more often 
that not.  He indicated the pain was in the medial aspect of 
the foot.  He worked at a shipyard and standing and walking 
aggravated his foot.  He reported wearing steel-toed boots 
but used cushioned insoles.  The type of shoes did not 
generally affect the condition of his foot although his 
hunting boots bothered him.  

On physical examination, the veteran walked without apparent 
difficulty.  There was prominence over the medial aspect of 
the foot over the area of the navicular and there was 
tenderness to palpation over the distal navicular region.  
Range of motion testing of the ankle revealed the following: 
5 degrees of dorsiflexion with the knee in full extension; 15 
degrees of dorsiflexion with the knee flexed to 90 degrees; 
and 40 degrees of plantar flexion.  There was pain over the 
area of the navicular on extremes of dorsiflexion of the 
ankle with the knee in full extension.  There was good 
subtalar motion.  No plantar callosity formation was noted 
and there was a palpable pulse in the foot.  The veteran was 
able to heel and toe walk with complaints of pain over the 
medial aspect of the foot with toe walking and was able to 
squat and arise again.  X-rays of the right foot revealed no 
soft tissue, bone or joint abnormalities.  Impression was 
"[s]ervice-connected residuals of old right foot navicular 
fracture."

Regarding DeLuca, the examiner stated the following:

...there was some pain on range of motion 
testing as indicated in the examination 
report.  Certainly, the pain could 
further limit functional ability during 
flareups or with extended periods of 
weightbearing as described.  It is not 
feasible, however, to attempt to express 
any of this in terms of additional 
limitation of motion, as these matters 
cannot be determined with any degree of 
medical certainty.

The examiner also pointed out that there appeared to be a 
question as to whether the veteran had a fracture of the 
navicular or whether the disorder represented a painful 
accessory navicular.  Regardless, the end result was that the 
veteran had pain over the medial aspect of the foot that was 
somewhat chronic in nature.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

Pursuant to VA's rating schedule, the RO evaluated the 
severity of the veteran's right foot disability under 
Diagnostic Code 5284.  Under this provision, other foot 
injuries are rated as follows: moderate (10 percent); 
moderately severe (20 percent); and severe (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2001).  A note to 
this provision provides that actual loss of use of the foot 
warrants a 40 percent evaluation.  Id.  The Board notes that 
the words "moderate," "moderately severe," and "severe" 
are not defined in the rating schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2001).

On review of the medical evidence of record, the Board finds 
that the disability picture does not more nearly approximate 
that of a moderately severe foot disability and therefore, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5284.  The medical evidence indicates that 
the residuals of the veteran's service-connected navicular 
fracture are primarily manifested by complaints of chronic 
pain over the medical aspect of the right foot.  Objectively, 
there was prominence over the medial aspect of the foot over 
the area of the navicular, tenderness to palpation over the 
distal navicular region, and some limitation of motion of the 
ankle.  Notwithstanding, X-rays were negative for any 
abnormalities and the veteran is able to walk without 
apparent difficulty.  There was good subtalar motion, a 
palpable pulse in the foot, and no plantar callosity 
formation.

The Board notes that the veteran's disability may also be 
evaluated pursuant to Diagnostic Code 5271.  Under this 
provision, moderate limitation of motion of the ankle 
warrants a 10 percent evaluation and marked limitation of 
motion of the ankle warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2001).  There is no 
medical evidence of ankylosis of the ankle or subastragalar 
or tarsal joint and therefore, Diagnostic Codes 5270 and 5272 
are not for application.

For VA purposes, normal range of motion of the ankle is from 
0 to 20 degrees of dorsiflexion and from 0 to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2001).  On 
examination in June 2000, dorsiflexion of the ankle was 
reported from 5 degrees to 15 degrees depending on the 
position of the knee, and plantar flexion was reported as 40 
degrees.  While there is some limitation of dorsiflexion, the 
veteran has almost full range of plantar flexion and the 
Board does not consider the demonstrated limitation of motion 
of the ankle to be marked.  Therefore, an evaluation in 
excess of 10 percent is not available under Diagnostic Code 
5271.  Even assuming a moderate limitation of motion of the 
ankle, a separate evaluation under Diagnostic Code 5271 is 
not appropriate as limitation of motion was already 
considered in evaluating the veteran's foot disability 
pursuant to Diagnostic Code 5284.  See 38 C.F.R. § 4.14 
(2001) (evaluation of the same manifestation under different 
diagnoses is to be avoided). 

The Board recognizes that to the extent a disability rated 
under Diagnostic Code 5284 involves limitation of motion, the 
Board must also consider any additional functional loss the 
veteran may have sustained.  See VAOPGCPREC 9-98.  
VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2001).

The Board acknowledges the veteran's complaints of pain and 
the examiner's statement that functional ability could be 
limited during flareups or with extended periods of 
weightbearing.  As discussed, however, physical findings are 
largely negative and in terms of functional limitations 
attributable to the veteran's service-connected right foot 
disability, the Board does not find symptoms or pathology 
creating impairment that would warrant an evaluation greater 
than 10 percent.  See DeLuca, supra.

In evaluating the veteran's disability, the Board has 
specifically considered whether he is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119 (1999).  
It is the Board's conclusion, however, that at no time since 
service connection was established has the veteran's right 
foot disability been more than 10 percent disabling.  
Consequently, a "staged rating" is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for the service-connected 
residuals of a navicular fracture of the right foot, and 
there is no objective evidence of a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 10 percent for residuals of 
navicular fracture, right foot, the reasonable doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of navicular fracture, right foot, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

